DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022, has been entered.


Claims 25, 32, and 39 are amended.
Claim 25-45 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims involve elements that are not well-understood, routine, and conventional.  See Remarks p. 11.  In response, the Examiner submits that each and every element of the claims, aside from the generic computer hardware and machine learning components, are part of the abstract idea of predicting scores.  The generic computer hardware and machine learning elements do not provide a practical application or significantly more than an abstract idea, as set forth in the rejection below.  The Examiner additionally notes that no Berkheimer evidence is required to sustain the subject matter eligibility rejection; because the Examiner does not assert that the elements from the claims are well-understood routine and conventional.  However, an abstract idea without significantly more is just that – an abstract idea – regardless of its conventionality.  The rejection for lack of eligible subject matter is accordingly maintained.
35 USC §103 Rejections
The Applicant traverses the rejection of independent claims 25, 32, and 39 as being obvious over Yang in view of McAfee and Howe, contending that  ¶[0022] of Yang does not teach the described “first variable” and “second variable” of the claims.  In response, the Examiner points to ¶[0022], which teaches a total number of positive reviews and a total number of reviews.  This teaching meets the broadest reasonable interpretation of the described first and second variables because the total number of positive reviews and the total number of reviews can have different values over time, so they are ‘variables.’  Contrary to the Applicant’s assertions, the reviews are collected of a period of time and within preset time intervals.  See ¶]0061] of Yang.  Any period of time, including a lifetime, could be used in Yang’s teaching with no unexpected results.  Therefore, Yang’s teaching includes a lifetime.  
The Applicant additionally contends that the ‘quality score’ of Yang is not a reliability score.  See Remarks p. 13.  In response, the Examiner submits that there is no functional distinction between the claimed reliability score and a quality score.  The skilled artisan would not discern a difference between the claimed reliability score and the quality score of Yang, and the claims do not provide a functional, patentable distinction.  The Examiner notes that reliability of a seller is indicative of the quality of a seller.  The Applicant appears to allege that ¶[0023] of Yang does not refer to a quality score, but the opening sentence of the paragraph states: “. . . quality of first users can be calculated first (e.g., the quality is expressed as a score).”  
The Applicant additionally points out that Yang does not teach a score indicating that a seller is fraudulent.  See Remarks p. 13.  In response, the Examiner points out that McAfee is cited for teaching a score indicating a seller is fraudulent.  McAfee teaches this by teaching that feedback and ratings from buyers can be used to quantify whether an individual is involved in fraud.  See ¶[0080].  
The Applicant additionally submits that Yang does not teach training a machine learning model.  In response, the Examiner points to cited ¶[0046]-[0047; which teaches the use of ‘loop learning’ to arrive at a recommendation.  
The Applicant further suggests that the combination of random forest elements with machine learning has produced unpredictable results.  See Remarks p. 14.  In response, the Examiner points out that random forest is a subclass of machine learning that is used for decisioning.  Yang teaches a broader genus of “loop learning;” and the use of the species of “random forests” would be obvious to the skilled artisan based on the teachings of Howe and Yang.  
The rejection of the claims for non-obviousness is updated and maintained.


Claim Rejections - 35 USC § 101
§101.35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 25-45 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 25-45 are all directed to one of the four statutory categories of invention, the claims are directed to predicting scores (as evidenced by exemplary claim 25; “predict a reliability score and a financial performance forecast score”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 25 include: “computing data related to an online merchant;” “populating a database with the data computed from the historical data related to [ ] other online merchants;” “training a machine learning module . . . to compute financial performance forecast scores and reliability scores;” and “using the trained machine learning module to predict a reliability score and a financial performance forecast score for the online merchant;”  The steps are all steps and/or rules for managing personal behavior related to the abstract idea of predicting scores that, when considered alone and in combination, are part of the abstract idea of predicting scores.  The dependent claims further recite steps for data manipulation (see claims 26-31, 33-38, and 40-45) that are part of the abstract idea of predicting scores.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes analyzing investment opportunities based on business metrics to produce a quantitative evaluation of the opportunities.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a machine in independent claim 25, an apparatus with a processor and memory, in independent claim 32, and a computer readable medium in independent claim 39).  The claims do recite the use of machine learning, but the abstract idea of predicting scores is generally linked to a machine learning environment for implementation.  Therefore, the machine learning does not provide a practical application of the abstract idea.  See MPEP §2106.05(h).  The Examiner additionally notes that the use of machine learning implies the use of an algorithm that is trained using iterative feedback.  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a machine in independent claim 25, an apparatus with a processor and memory, in independent claim 32, and a computer readable medium in independent claim 39) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 32, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0379617 A1 to Yang et al. (hereinafter ‘YANG’) in view of US 2011/0238516 A1 to McAfee (hereinafter ‘MCAFEE’), and US 2015/0235222 A1 to Howe et al. (hereinafter ‘HOWE’).

Claim 25 (Currently Amended)
YANG discloses a machine-implemented method (see ¶[0017]; a processor executing instructions) of evaluating an online merchant, comprising: computing data related to an online merchant and other online merchants from historical data related to the respective online merchants (see ¶[0022]; reviews in an e-commerce platform for buyer-users), including computing a first variable based on lifetime numbers of customer reviews attributed to the respective online merchants and positive and/or negative quality indications of the respective reviews (see again ¶[0022]; positive reviews), computing a second variable based on numbers of customer reviews attributed to the respective online merchants over a predetermined duration of time and positive and/or negative quality indications of the respective reviews (see again ¶[0022]; total reviews that may be good or negative.  See also ¶[0061]; a period of time and a preset time interval), and computing ratios of the first variable to the second variable for the respective online merchants (see again ¶[0022]; a ratio of positive reviews to total reviews); 
populating a database with the data computed from the historical data related to the other online merchants (see ¶[0030]; comprehensive log information for seller-users recorded in a system), sales performance data of the other online merchants (see ¶[0040]; one of the dimensions is sales volume).
YANG does not specifically disclose, but MCAFEE discloses, indications of whether the respective other online merchants are fraudulent (see ¶[0080]; attributes used in determining if an individual is involved in fraud include negative feedback and rating). 
YANG further discloses training a machine learning model (see ¶[0046]-[0047]; conduct loop learning).
YANG does not specifically disclose, but HOWE discloses, based on random forests (see ¶[0025]; a machine learning data miner that uses decision tree learning with random forests).
YANG discloses a method and system for recommending information that includes recommending sellers based on scores derived from reviews using machine learning.  HOWE discloses an investment risk modeling method and apparatus that includes machine learning with random forests to assess business risk that derives a score for behavior based on machine learning using random forests.  It would have been obvious to include the random forests as taught by HOWE in the system executing the method of YANG with the motivation to derive a score based on machine learning with the motivation to derive a score based on machine learning.
YANG further discloses to compute financial performance forecast scores (see ¶[0040]; shop size is considered for dimensional clustering.  One of the dimensions is sales volume) and reliability scores for the other online merchants based on patterns in the database (see ¶[0023]; a quality score for a seller user).
YANG does not specifically disclose, but MCAFEE discloses, wherein the reliability scores are indicative of the respective other online merchants being fraudulent (see ¶[00080]; attributes used in determining if an individual is involved in fraud include negative feedback and rating). 
YANG discloses a method and system for recommending information that includes recommending sellers based on scores derived from reviews using machine learning.  MCAFEE discloses a method for e-commerce threat detection that discloses the use of negative feedback and ratings to determine fraud.  It would have been obvious to determine fraud using negative feedback ratings as taught by MCAFEE in the system executing the method of YANG with the motivation to avoid recommending fraudulent sellers with negative feedback and ratings. 
YANG further discloses and wherein the financial performance forecast scores are indicative of sales performance of the respective other online merchants (see again ¶[0040]; shop size is considered for dimensional clustering.  One of the dimensions is sales volume), wherein the model includes weighted factors related to the historical data (see ¶[0029]; a, b, and c are weights; and x, y, and z are purchasing frequency, return frequency, and evaluation rate; respectively.  See also ¶[0044]-[0049]; weights of variables.  See also ¶[0020]; historical purchase records); 
using the trained machine learning model to predict a reliability score and a financial performance forecast score for the online merchant based on the data computed from the historical data related to the online merchant (see again ¶[0023] and [0040]; a quality score and shop size based on sales volume); and 

Claim 32 (Currently Amended)
YANG discloses an apparatus, comprising a processor (see ¶[0017]; a processor executing instructions) and memory (see again ¶[0017]; a memory coupled to the processor) configured to: compute data related to the an online merchant and other online merchants from historical data related to the respective online merchants (see ¶[0022]; reviews in an e-commerce platform for buyer-users), including computing a first variable based on lifetime numbers of customer reviews attributed to the respective online merchants and positive and/or negative quality indications of the respective reviews (see again ¶[0022]; positive reviews), computing a second variable based on numbers of customer reviews attributed to the respective online merchants over a predetermined duration of time and positive and/or negative quality indications of the respective reviews (see again ¶[0022]; total reviews that may be good or negative.  See also ¶[0061]; a period of time and a preset time interval, and computing ratios of the first variable to the second variable for the respective online merchants (see again ¶[0022]; a ratio of positive reviews to total reviews); 
populate a database with the data computed from the historical data related to the other online merchants (see ¶[0030]; comprehensive log information for seller-users recorded in a system), sales performance data of the other online merchants (see ¶[0040]; one of the dimensions is sales volume).
YANG does not specifically disclose, but MCAFEE discloses, and indications of whether the respective other online merchants are fraudulent (see ¶[00080]; attributes used in determining if an individual is involved in fraud include negative feedback and rating). 
YANG further discloses train a machine learning model (see ¶[0046]-[0047]; conduct loop learning).
YANG does not specifically disclose, but HOWE discloses, based on random forests (see ¶[0025]; a machine learning data miner that uses decision tree learning with random forests).
YANG discloses a method and system for recommending information that includes recommending sellers based on scores derived from reviews using machine learning.  HOWE discloses an investment risk modeling method and apparatus that includes machine learning with random forests to assess business risk that derives a score for behavior based on machine learning using random forests.  It would have been obvious to include the random forests as taught by HOWE in the system executing the method of YANG with the motivation to derive a score based on machine learning with the motivation to derive a score based on machine learning.
YANG further discloses to compute financial performance forecast scores (see ¶[0040]; shop size is considered for dimensional clustering.  One of the dimensions is sales volume) and reliability scores  for the other online merchants based on patterns in the database (see ¶[0023]; a quality score for a seller user).
YANG does not specifically disclose, but MCAFEE discloses, wherein the reliability scores are indicative of the respective other online merchants being fraudulent (see ¶[00080]; attributes used in determining if an individual is involved in fraud include negative feedback and rating). 
YANG discloses a method and system for recommending information that includes recommending sellers based on scores derived from reviews using machine learning.  MCAFEE discloses a method for e-commerce threat detection that discloses the use of negative feedback and ratings to determine fraud.  It would have been obvious to determine fraud using negative feedback ratings as taught by MCAFEE in the system executing the method of YANG with the motivation to avoid recommending fraudulent sellers with negative feedback and ratings. 
YANG further discloses, wherein the financial performance forecast scores of sales performance of the respective other online merchants (see again ¶[0040]; shop size is considered for dimensional clustering.  One of the dimensions is sales volume) , wherein the model includes weighted factors related to the historical data (see ¶[0029]; a, b, and c are weights; and x, y, and z are purchasing frequency, return frequency, and evaluation rate; respectively.  See also ¶[0044]-[0049]; weights of variables.  See also ¶[0020]; historical purchase records); 
use the trained machine learning model to predict a reliability score and a financial performance forecast score for the online merchant based on the data computed from the historical data related to the online merchant (see again ¶[0023] and [0040]; a quality score and shop size based on sales volume).

Claim 39 (Currently Amended)
YANG discloses a non-transitory computer readable medium encoded with a computer program that includes instructions to cause a processor (see ¶[0017]; a memory coupled to the processor) to: compute data related to an online merchant and other online merchants from historical data related to the respective online merchants (see ¶[0022]; reviews in an e-commerce platform for buyer-users),  including to compute a first variable based on lifetime numbers of customer reviews attributed to the respective online merchants and positive and/or negative quality indications of the respective reviews (see again ¶[0022]; positive reviews), to compute a second variable based on numbers of customer reviews attributed to the respective online merchants over a predetermined duration of time and positive and/or negative quality indications of the respective reviews (see again ¶[0022]; total reviews that may be good or negative.  See also ¶[0061]; a period of time and a preset time interval, and to compute ratios of the first variable to the second variable for the respective online merchants (see again ¶[0022]; a ratio of positive reviews to total reviews); 
populate a database with the data computed from the historical data related to the other online merchants (see ¶[0030]; comprehensive log information for seller-users recorded in a system), sales performance data of the other online merchants (see ¶[0040]; one of the dimensions is sales volume).
YANG does not specifically disclose, but MCAFEE discloses, and indications of whether the respective other online merchants are fraudulent (see ¶[00080]; attributes used in determining if an individual is involved in fraud include negative feedback and rating). 
YANG further discloses train a machine learning model (see ¶[0046]-[0047]; conduct loop learning).
YANG does not specifically disclose, but HOWE discloses, based on random forests (see ¶[0025]; a machine learning data miner that uses decision tree learning with random forests).
YANG discloses a method and system for recommending information that includes recommending sellers based on scores derived from reviews using machine learning.  HOWE discloses an investment risk modeling method and apparatus that includes machine learning with random forests to assess business risk that derives a score for behavior based on machine learning using random forests.  It would have been obvious to include the random forests as taught by HOWE in the system executing the method of YANG with the motivation to derive a score based on machine learning with the motivation to derive a score based on machine learning.
YANG further discloses to compute financial performance forecast scores (see ¶[0040]; shop size is considered for dimensional clustering.  One of the dimensions is sales volume) and reliability scores for the other online merchants based on patterns in the database (see ¶[0023]; a quality score for a seller user).
YANG does not specifically disclose, but MCAFEE discloses, wherein the reliability scores are indicative of the respective other online merchants being fraudulent (see ¶[00080]; attributes used in determining if an individual is involved in fraud include negative feedback and rating). 
YANG discloses a method and system for recommending information that includes recommending sellers based on scores derived from reviews using machine learning.  MCAFEE discloses a method for e-commerce threat detection that discloses the use of negative feedback and ratings to determine fraud.  It would have been obvious to determine fraud using negative feedback ratings as taught by MCAFEE in the system executing the method of YANG with the motivation to avoid recommending fraudulent sellers with negative feedback and ratings. 
YANG further discloses, and wherein the financial performance forecast scores are indicative of sales performance of the respective other online merchants (see again ¶[0040]; shop size is considered for dimensional clustering.  One of the dimensions is sales volume) , wherein the model includes weighted factors related to the historical data (see ¶[0029]; a, b, and c are weights; and x, y, and z are purchasing frequency, return frequency, and evaluation rate; respectively.  See also ¶[0044]-[0049]; weights of variables.  See also ¶[0020]; historical purchase records); 
use the trained machine learning model to predict a reliability score and a financial performance forecast score for the online merchant based on the data computed from the historical data related to the online merchant (see again ¶[0023] and [0040]; a quality score and shop size based on sales volume). 

Claims 26, 28, 33, 35, 40, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0379617 A1 to YANG et al. in view of US 2011/0238516 A1 to MCAFEE and US 2015/0235222 A1 to HOWE et al., as applied to claim 25 above, and further in view of US 9,639,848 B1 to Belle et al. (hereinafter ‘BELLE’).

Claim 26 (Previously Presented) 
The combination of YANG, HOWE, and MCAFEE discloses the method as set forth in claim 25.
The combination of YANG, HOWE, and MCAFEE does not specifically disclose, but BELLE discloses, wherein the computing data further includes: computing ratios of numbers of reviews to sales volumes for the respective other online merchants (see col 16, In 16-35; correlating between the total number of reviews and future unit sales to estimate future sales in the 90 days subsequent to the reviews.  See also col 15, ln 45-col 16, ln 8; the sum of sales on each day.  The model is based on transactions that have occurred during a predetermined period of time); and 
computing trends on reputational problems of the other online merchants based on the ratios of numbers of reviews to sales volumes for the respective other online merchants (see col 16, In 16-35; correlating between the total number of reviews and future unit sales to estimate future sales in the 90 days subsequent to the reviews.  See also col 15, ln 45-col 16, ln 8; the sum of sales on each day.  The model is based on transactions that have occurred during a predetermined period of time. See also col 2, ln 45-col 3, ln 3; estimate revenue or losses and make advertising or marketing investment decisions).
YANG discloses a method and system for recommending information that includes recommending sellers based on sales volume data and price (see ¶[0040]-[0041] and [0120]).  BELLE discloses a diffusion prediction based on indicator scoring used to predict future sales.  It would have been obvious to include the number of reviews to predict product sales as taught by BELLE in the system executing the method of YANG with the motivation to analyze demand for business purposes.  

Claim 28 (Previously Presented)
The combination of YANG, HOWE, and MCAFEE discloses the method as set forth in claim 25.
The combination of YANG, HOWE, and MCAFEE does not specifically disclose, but BELLE discloses, wherein the computing data for further includes: computing a ratio of a number of reviews over the predetermined duration of time to a volume of sales over the predetermined duration of time (see col 16, In 16-35; correlating between the total number of reviews and future unit sales to estimate future sales in the 90 days subsequent to the reviews.  See also col 15, ln 45-col 16, ln 8; the sum of sales on each day.  The model is based on transactions that have occurred during a predetermined period of time).
YANG discloses a method and system for recommending information that includes recommending sellers based on reviews.  BELLE discloses a diffusion prediction based on indicator scoring used to predict future sales.  It would have been obvious to include the number of reviews to predict product sales as taught by BELLE in the system executing the method of YANG with the motivation to analyze demand for business purposes.  

Claim 33 (Previously Presented) 
The combination of YANG, HOWE, and MCAFEE discloses the apparatus as set forth in claim 32.
The combination of YANG, HOWE, and MCAFEE does not specifically disclose, but BELLE discloses, wherein the processor and memory are further configured to: compute ratios of numbers of reviews to sales volumes for the respective other online merchants (see col 16, In 16-35; correlating between the total number of reviews and future unit sales to estimate future sales in the 90 days subsequent to the reviews.  See also col 15, ln 45-col 16, ln 8; the sum of sales on each day.  The model is based on transactions that have occurred during a predetermined period of time); and 
compute trends on reputational problems of the other online merchants based on the ratios of numbers of reviews to sales volumes for the respective other online merchants (see col 16, In 16-35; correlating between the total number of reviews and future unit sales to estimate future sales in the 90 days subsequent to the reviews.  See also col 15, ln 45-col 16, ln 8; the sum of sales on each day.  The model is based on transactions that have occurred during a predetermined period of time. See also col 2, ln 45-col 3, ln 3; estimate revenue or losses and make advertising or marketing investment decisions).
YANG discloses a method and system for recommending information that includes recommending sellers based on sales volume data and price (see ¶[0040]-[0041] and [0120]).  BELLE discloses a diffusion prediction based on indicator scoring used to predict future sales.  It would have been obvious to include the number of reviews to predict product sales as taught by BELLE in the system executing the method of YANG with the motivation to analyze demand for business purposes.  

Claim 35 (Previously Presented)
The combination of YANG, HOWE, and MCAFEE discloses the apparatus as set forth in claim 32.
The combination of YANG, HOWE, and MCAFEE does not specifically disclose, but BELLE discloses, wherein the processor and memory are further configured to: compute a ratio of a number of reviews over the predetermined duration of time to a volume of sales over the predetermined duration of time (see col 16, In 16-35; correlating between the total number of reviews and future unit sales to estimate future sales in the 90 days subsequent to the reviews.  See also col 15, ln 45-col 16, ln 8; the sum of sales on each day.  The model is based on transactions that have occurred during a predetermined period of time).
YANG discloses a method and system for recommending information that includes recommending sellers based on reviews.  BELLE discloses a diffusion prediction based on indicator scoring used to predict future sales.  It would have been obvious to include the number of reviews to predict product sales as taught by BELLE in the system executing the method of YANG with the motivation to analyze demand for business purposes.  

Claim 40 (Previously Presented)
The combination of YANG, HOWE, and MCAFEE discloses the non-transitory computer readable medium as set forth in claim 39.
The combination of YANG, HOWE, and MCAFEE does not specifically disclose, but BELLE discloses, further comprising instructions to cause the processor to: compute ratios of numbers of reviews to sales volumes for the respective other online merchants (see col 16, In 16-35; correlating between the total number of reviews and future unit sales to estimate future sales in the 90 days subsequent to the reviews.  See also col 15, ln 45-col 16, ln 8; the sum of sales on each day.  The model is based on transactions that have occurred during a predetermined period of time); and 
compute trends on reputational problems of the other online merchants based on the ratios of numbers of reviews to sales volumes for the respective other online merchants (see col 16, In 16-35; correlating between the total number of reviews and future unit sales to estimate future sales in the 90 days subsequent to the reviews.  See also col 15, ln 45-col 16, ln 8; the sum of sales on each day.  The model is based on transactions that have occurred during a predetermined period of time. See also col 2, ln 45-col 3, ln 3; estimate revenue or losses and make advertising or marketing investment decisions).
YANG discloses a method and system for recommending information that includes recommending sellers based on sales volume data and price (see ¶[0040]-[0041] and [0120]).  BELLE discloses a diffusion prediction based on indicator scoring used to predict future sales.  It would have been obvious to include the number of reviews to predict product sales as taught by BELLE in the system executing the method of YANG with the motivation to analyze demand for business purposes.  

Claim 42 (Previously Presented)
The combination of YANG, HOWE, and MCAFEE discloses the non-transitory computer readable medium as set forth in claim 39.
The combination of YANG, HOWE, and MCAFEE does not specifically disclose, but BELLE discloses, further comprising instructions to cause the processor to: compute a ratio of a number of reviews over the predetermined duration of time to a volume of sales over the predetermined duration of time (see col 16, In 16-35; correlating between the total number of reviews and future unit sales to estimate future sales in the 90 days subsequent to the reviews.  See also col 15, ln 45-col 16, ln 8; the sum of sales on each day.  The model is based on transactions that have occurred during a predetermined period of time).
YANG discloses a method and system for recommending information that includes recommending sellers based on reviews.  BELLE discloses a diffusion prediction based on indicator scoring used to predict future sales.  It would have been obvious to include the number of reviews to predict product sales as taught by BELLE in the system executing the method of YANG with the motivation to analyze demand for business purposes.  

Claims 27, 34, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0379617 A1 to YANG et al. in view of US 2011/0238516 A1 to MCAFEE and US 2015/0235222 A1 to HOWE et al. as applied to claim 25 above, and further in view of US 2016/0189175 A1 to Li et al. (hereinafter ‘LI’).

Claim 27 (Previously Presented)
The combination of YANG, HOWE, and MCAFEE discloses the method as set forth in claim 25.
The combination of YANG, HOWE, and MCAFEE does not specifically disclose, but LI discloses, wherein the computing data further includes: computing a ratio of a number of products sold over the predetermined duration of time to prices of the products (see ¶[0038]; price elasticity defined based on quantity of demand and price).
YANG discloses a method and system for recommending information that includes recommending sellers based on sales volume data and price (see ¶[0040]-[0041] and [0120]).  LI discloses sensitivity pricing for demand management that includes calculation of price elasticity based on ratio of price to quantity. It would have been obvious to include the price elasticity analysis as taught by LI in the system executing the method of YANG with the motivation to analyze the effect of price on sales volume.

Claim 34 (Previously Presented)
The combination of YANG, HOWE, and MCAFEE discloses the apparatus as set forth in claim 32.
The combination of YANG, HOWE, and MCAFEE does not specifically disclose, but LI discloses, wherein the processor and memory are further configured to: compute a ratio of a number of products sold over the predetermined duration of time to prices of the products (see ¶[0038]; price elasticity defined based on quantity of demand and price).
YANG discloses a method and system for recommending information that includes recommending sellers based on sales volume data and price (see ¶[0040]-[0041] and [0120]).  LI discloses sensitivity pricing for demand management that includes calculation of price elasticity based on ratio of price to quantity. It would have been obvious to include the price elasticity analysis as taught by LI in the system executing the method of YANG with the motivation to analyze the effect of price on sales volume.

Claim 41 (Previously Presented)
The combination of YANG, HOWE, and MCAFEE discloses the non-transitory computer readable medium as set forth in claim 39.
The combination of YANG, HOWE, and MCAFEE does not specifically disclose, but LI discloses, further comprising instructions to cause the processor to compute a ratio of a number of products sold over the predetermined duration of time to prices of the products (see ¶[0038]; price elasticity defined based on quantity of demand and price).
YANG discloses a method and system for recommending information that includes recommending sellers based on sales volume data and price (see ¶[0040]-[0041] and [0120]).  LI discloses sensitivity pricing for demand management that includes calculation of price elasticity based on ratio of price to quantity. It would have been obvious to include the price elasticity analysis as taught by LI in the system executing the method of YANG with the motivation to analyze the effect of price on sales volume.

Claims 29, 36, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0379617 A1 to YANG et al. in view of US 2011/0238516 A1 to MCAFEE and US 2015/0235222 A1 to HOWE et al. as applied to claim 25 above, and further in view of US 2013/0085804 A1 to Leff et al. (hereinafter ‘LEFF’).

Claim 29 (Previously Presented)
The combination of YANG, HOWE, and MCAFEE discloses the method as set forth in claim 25.
The combination of YANG, HOWE, and MCAFEE does not specifically disclose, but LEFF discloses, wherein the computing data further includes: computing a rate of change in the positive and/or negative quality indications of the customer reviews over the predetermined duration of time (see ¶[0056]-[0057], [0079], and [0175] & Fig. 4; reviews trends that allow a merchant to evaluate how the quality of reviews has changed over time.  See how an action impacted the amount of consumer likes across time), 
YANG discloses a method and system for recommending information that includes recommending sellers based on reviews.  LEFF discloses online marketing, monitoring, and control for merchants that that uses a modeler to predict results of campaigns the merchant may be contemplating (see ¶[0166]) using reviews (see ¶[0004]).  It would have been obvious to include review trends as taught by LEFF in the system executing the method of YANG with the motivation to recommend successful sellers to buyers.

Claim 36 (Previously Presented)
The combination of YANG, HOWE, and MCAFEE discloses the apparatus as set forth in claim 32.
The combination of YANG, HOWE, and MCAFEE does not specifically disclose, but LEFF discloses, wherein the processor and memory are further configured to: compute a rate of change in the positive and/or negative quality indications of the customer reviews over the predetermined duration of time (see ¶[0056]-[0057], [0079], and [0175] & Fig. 4; reviews trends that allow a merchant to evaluate how the quality of reviews has changed over time.  See how an action impacted the amount of consumer likes across time), 
YANG discloses a method and system for recommending information that includes recommending sellers based on reviews.  LEFF discloses online marketing, monitoring, and control for merchants that that uses a modeler to predict results of campaigns the merchant may be contemplating (see ¶[0166]) using reviews (see ¶[0004]).  It would have been obvious to include review trends as taught by LEFF in the system executing the method of YANG with the motivation to recommend successful sellers to buyers.

Claim 43 (Previously Presented)
The combination of YANG, HOWE, and MCAFEE discloses the non-transitory computer readable medium as set forth in claim 39.
The combination of YANG, HOWE, and MCAFEE does not specifically disclose, but LEFF discloses, further comprising instructions to cause the processor to: compute a rate of change in the positive and/or negative quality indications of the customer reviews over the predetermined duration of time (see ¶[0056]-[0057], [0079], and [0175] & Fig. 4; reviews trends that allow a merchant to evaluate how the quality of reviews has changed over time.  See how an action impacted the amount of consumer likes across time), 
YANG discloses a method and system for recommending information that includes recommending sellers based on reviews.  LEFF discloses online marketing, monitoring, and control for merchants that that uses a modeler to predict results of campaigns the merchant may be contemplating (see ¶[0166]) using reviews (see ¶[0004]).  It would have been obvious to include review trends as taught by LEFF in the system executing the method of YANG with the motivation to recommend successful sellers to buyers.

Claims 30, 37, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0379617 A1 to YANG et al. in view of US 2011/0238516 A1 to MCAFEE, and US 2015/0235222 A1 to HOWE et al. as applied to claim 25 above, and further in view of US 2014/0136280 A1 to Farahat et al. (hereinafter ‘FARAHAT’).

Claim 30 (Previously Presented)
The combination of YANG, HOWE, and MCAFEE discloses the method as set forth in claim 25.
The combination of YANG, HOWE, and MCAFEE does not specifically disclose, but FARAHAT discloses, wherein the computing data further includes: computing a predicted accumulated sales volume of an nth month subsequent to a given date GD),PRVnm = a predicted increase in a number of reviews of the online merchant for the nth month subsequent to the GD,SVnm = sales revenue in an nth month prior to the GD, and NRVnm = an increase in the number of reviews in the nth month prior to the GD (see ¶[0019] and claims 1 & 3; predict the probability of a result based on correlation between factors, including revenue and a number of feedback entries. Examiner Note: the claimed equation describes a linear relationship between revenue and the number of reviews, which is described in the cited portions of FARAHAT)
YANG discloses a method and system for recommending information that includes recommending sellers based on reviews.  FARAHAT discloses a predictive tool based on correlations that includes predictions that correlate revenue and the number of feedback entries.  It would have been obvious to make a prediction based on correlations between revenue and feedback entries as taught by FARAHAT in the system executing the method of YANG with the motivation to conduct campaign and sales forecasting and analysis.

Claim 37 (Previously Presented)
The combination of YANG, HOWE, and MCAFEE discloses the apparatus as set forth in claim 32.
The combination of YANG, HOWE, and MCAFEE does not specifically disclose, but FARAHAT discloses, wherein the positive and/or negative quality indications: compute a predicted accumulated sales volume of an nth month subsequent to a given data GD),PRVnm = a predicted increase in a number of reviews of the online merchant for the nth month subsequent to the GD,SVnm = sales revenue in an nth month prior to the GD, and NRVnm = an increase in the number of reviews in the nth month prior to the GD (see ¶[0019] and claims 1 & 3; predict the probability of a result based on correlation between factors, including revenue and a number of feedback entries. Examiner Note: the claimed equation describes a linear relationship between revenue and the number of reviews, which is described in the cited portions of FARAHAT)
YANG discloses a method and system for recommending information that includes recommending sellers based on reviews.  FARAHAT discloses a predictive tool based on correlations that includes predictions that correlate revenue and the number of feedback entries.  It would have been obvious to make a prediction based on correlations between revenue and feedback entries as taught by FARAHAT in the system executing the method of YANG with the motivation to conduct campaign and sales forecasting and analysis.

Claim 44 (Previously Presented) 
The combination of YANG, HOWE, and MCAFEE discloses the non-transitory computer readable medium as set forth in claim 39.
The combination of YANG, HOWE, and MCAFEE does not specifically disclose, but FARAHAT discloses, further comprising instructions to cause the processor to: a predicted accumulated sales volume of an nth month subsequent to a given data GD),PRVnm = a predicted increase in a number of reviews of the online merchant for the nth month subsequent to the GD,SVnm = sales revenue in an nth month prior to the GD, and NRVnm = an increase in the number of reviews in the nth month prior to the GD (see ¶[0019] and claims 1 & 3; predict the probability of a result based on correlation between factors, including revenue and a number of feedback entries. Examiner Note: the claimed equation describes a linear relationship between revenue and the number of reviews, which is described in the cited portions of FARAHAT)
YANG discloses a method and system for recommending information that includes recommending sellers based on reviews.  FARAHAT discloses a predictive tool based on correlations that includes predictions that correlate revenue and the number of feedback entries.  It would have been obvious to make a prediction based on correlations between revenue and feedback entries as taught by FARAHAT in the system executing the method of YANG with the motivation to conduct campaign and sales forecasting and analysis.

Claims 31, 38, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0379617 A1 to YANG et al. in view of US 2011/0238516 A1 to MCAFEE, and US 2015/0235222 A1 to HOWE et al. as applied to claim 25 above, and further in view of US 2016/0034898 A1 to Ghosh et al. (hereinafter ‘GHOSH’).

Claim 31 (Previously Presented)
The combination of YANG, HOWE, and MCAFEE discloses the method as set forth in claim 25.
The combination of YANG, HOWE, and MCAFEE does not specifically disclose, but GHOSH discloses, wherein the reliability scores are further indicative of whether the other online merchants will remain in business for at least a predetermined period of time (see ¶[0041]; risk events associated with a merchant include bankruptcy judgments and poor consumer reviews).
YANG discloses a method and system for recommending information that includes recommending sellers based on reviews.  GHOSH discloses identifying merchants that post risks to purchasing entities that includes risk events including bankruptcy judgments and consumer reviews.  It would have been obvious to include the risk events as taught by GHOSH in the system executing the method of YANG with the motivation to identify transaction risks when recommending sellers to buyers.

Claim 38 (Previously Presented
The combination of YANG, HOWE, and MCAFEE discloses the apparatus as set forth in claim 32.
The combination of YANG, HOWE, and MCAFEE does not specifically disclose, but GHOSH discloses, wherein the reliability scores are further indicative of whether the other online merchants will remain in business for at least a predetermined period of time (see ¶[0041]; risk events associated with a merchant include bankruptcy judgments and poor consumer reviews).
YANG discloses a method and system for recommending information that includes recommending sellers based on reviews.  GHOSH discloses identifying merchants that post risks to purchasing entities that includes risk events including bankruptcy judgments and consumer reviews.  It would have been obvious to include the risk events as taught by GHOSH in the system executing the method of YANG with the motivation to identify transaction risks when recommending sellers to buyers.

Claim 45 (Previously Presented)
The combination of YANG, HOWE, and MCAFEE discloses the non-transitory computer readable medium as set forth in claim 39.
The combination of YANG, HOWE, and MCAFEE does not specifically disclose, but GHOSH discloses, wherein the reliability scores are further indicative of whether the other online merchants will remain in business for at least a predetermined period of time (see ¶[0041]; risk events associated with a merchant include bankruptcy judgments and poor consumer reviews).
YANG discloses a method and system for recommending information that includes recommending sellers based on reviews.  GHOSH discloses identifying merchants that post risks to purchasing entities that includes risk events including bankruptcy judgments and consumer reviews.  It would have been obvious to include the risk events as taught by GHOSH in the system executing the method of YANG with the motivation to identify transaction risks when recommending sellers to buyers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624